CHRISTIAN, J.
Relator is under two indictments in the district court of Pecos county charging him with theft of cattle. The court required of relator a bond in the sum of $1,500 in each case, but, on a hearing under a writ of habeas corpus, reduced the amount of bail to $500 in each case. This is an appeal from the court’s order.
From the record before us, we are of the opinion that the amount of bail fixed by the court upon the hearing is not excessive
The judgment is affirmed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.
HAWKINS, J., absent.